Exhibit 10.1

 

[yume201408118kimg001.jpg]

November 3, 2014

 

Hardeep Bindra

510 South Street

Sausalito, CA 94965

 

Dear Hardeep:

 

I am pleased to offer you a position with YuMe, Inc. (the “Company”), as its
EVP, Operations. If you decide to join us, you will receive a yearly salary of
$330,000.00 which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures. You will also be eligible for an annual cash bonus,
subject to the achievement of performance objectives. The specific objectives
and structure will be developed within the first sixty (60) days of employment.
Your annual discretionary target bonus is 40% of your annual salary (the
“Bonus”), and such Bonus is subject to the terms and conditions of the Company’s
then applicable Cash Incentive Plan. As an employee, you are also eligible to
receive certain employee benefits pursuant to the terms of Company benefit plans
as they may change from time to time. You should note that the Company may
modify salaries and benefits from time to time as it deems necessary.

 

In addition, if you decide to join us, the Company will grant you an option to
purchase 100,000 of Shares of Stock Options of the Company’s Common Stock at a
price per share equal to the fair market value per share of the Common Stock on
the date of grant. 25% of the Shares subject to the option shall vest 12 months
after the date your vesting begins, no shares shall vest before such date, and
no rights to any vesting shall be earned or accrued prior to such date. The
remaining shares shall vest monthly over the next 36 months in equal monthly
amounts, subject to your continuing eligibility. These stock option grants shall
be subject to the terms and conditions of the Company’s 2013 Equity Incentive
Plan and your Stock Option Agreement, including vesting requirements.
Furthermore, the Company will grant you 100,000 Restricted Stock Units (“RSU’s”)
that will vest annually over a 4 year period. These RSU’s shall be subject to
the terms and conditions of the Company’s 2013 Equity Incentive Plan and RSU
Agreement, including vesting requirements.

 

You will be eligible for severance benefits comparable to other executives at
your level that are in effect from time to time, a current description of which
is set forth in attachment A hereto.

 

The Company is excited about your joining and looks forward to a beneficial and
fruitful relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice.

 

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements (including those relating to your prior employment) that
may affect your eligibility to be employed by the Company or limit the manner in
which you may be employed. It is the Company’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. You understand that the existence of any
agreement that could affect your eligibility to be employed by the Company or
limit the manner in which you may be employed that has not been disclosed to us
prior to the date of this letter constitutes grounds for termination. Moreover,
you agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting, or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.
Similarly, you agree not to bring any third-party confidential information to
the Company, including that of your former employer, and that you will not in
any way utilize any such information in performing your duties for the Company.

 

 

 

YuMe    1204 Middlefield Road    Redwood City, CA 94063    O: 650.591.9400    F:
650.396.4364       www.yume.com

 

 
 

--------------------------------------------------------------------------------

 

 [yume201408118kimg001.jpg]

 

As a Company employee, you will be expected to abide by Company rules and
standards set forth in Company’s policies which will be provided to you on your
first day of employment.

 

As a condition of your employment, you will also be required to sign and comply
with an At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement, which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information. In the event of any dispute or claim
relating to or arising out of our employment relationship, you and the Company
agree to an arbitration in which (i) you are waiving any and all rights to a
jury trial but all court remedies will be available in arbitration, (ii) we
agree that all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Company shall pay all the
arbitration fees, except an amount equal to the filing fees you would have paid
had you filed a complaint in a court of law.

 

This offer of employment and the compensation outlined herein are subject to
approvals by the Company’s board of directors and its compensation committee. To
indicate your acceptance of the Company’s conditional offer, please sign and
date this letter in the space provided below. If you accept our offer, your
first day of employment is anticipated to be November 4, 2014. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, any
representations made during your interviews or relocation negotiations, whether
written or oral. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Company CEO and you. This conditional offer of
employment will terminate if it is not accepted, signed, and returned by
November 4, 2014.

 

We look forward to your favorable reply and to working with you at YuMe, Inc.

 

Sincerely,

 

/s/ PAUL T. PORRINI                                    

Paul Porrini

EVP General Counsel & Secretary

 

 

Agreed to and accepted:

 

Signature:    /s/ HARDEEP BINDRA                       

 

Printed Name:       HARDEEP BINDRA                

 

Date:      NOVEMBER 3, 2014                                 

 

 

 

YuMe    1204 Middlefield Road    Redwood City, CA 94063    O: 650.591.9400    F:
650.396.4364       www.yume.com

 

 
 

--------------------------------------------------------------------------------

 

[yume201408118kimg001.jpg]

 

Enclosures:

At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement

Background Check Authorization

I-9

 

 

 

 

 

 

 

YuMe    1204 Middlefield Road    Redwood City, CA 94063    O: 650.591.9400    F:
650.396.4364       www.yume.com